SEC Registration Nos. Nos. 811-04000 and 002-90309 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 72 XX and/or REGISTRATION STATEMENT UNDER THE INVESTMENT ACT OF 1940 Amendment No. 73XX Calvert Variable Products, Inc. (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue Bethesda, Maryland 20814 (Address of Principal Executive Offices) Registrant's Telephone Number: (301) 951-4800 William M. Tartikoff 4550 Montgomery Avenue Bethesda, Maryland 20814 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): þ immediately upon filing pursuant to paragraph (b) o on (date)pursuant to paragraph (b) o 60days after filing pursuant to paragraph (a)(1) o on (date)pursuant to paragraph (a)(1) o 75days after filing pursuant to paragraph (a)(2) o on (date)pursuant to paragraph (a)(2) of Rule485. EXPLANATORY NOTE This post-effective amendment consists of the following: N-1A Facing Page Part C of the Registration Statement (including signature page) Exhibits (as indicated below) This Post-Effective Amendment is being filed solely for the purpose of filing certain executed copies of exhibits to the Registration Statement. Parts A and B are incorporated by reference to Post-Effective Amendment No. 37 to this Registration Statement, as filed on January 31, 2011. PART C - OTHER INFORMATION Item 28. Exhibits (a) Articles of Incorporation of Summit Mutual Funds, Inc., incorporated by reference to Registrant's initial filing on April 3, 1984. Articles of Amendment of Summit Mutual Funds, Inc., incorporated by reference to Registrant's Post-Effective Amendment No. 69, April 29, 2010, accession number 0000743773-10-000011. (b) By-laws of Summit Mutual Funds, Inc., incorporated by reference to Registrant's initial filing on April 3, 1984. (c) Instruments Defining Rights of Security Holders (not applicable). (d)(1) Investment Advisory Agreement with Calvert Investment Management, Inc., incorporated by reference to Registrant's Post-Effective Amendment No. 65, January 30, 2009, accession number 0000743773-09-000003. Schedule A and B to Investment Advisory Agreement, incorporated by reference to Registrant's Post-Effective Amendment No. 70, April 27, 2011, accession number 0000743773-11-000009. Addendum to Investment Advisory Agreement, filed herewith. (d)(2) Investment Subadvisory Agreement with Summit Investment Partners, Inc., incorporated by reference to Registrant's Post-Effective Amendment No. 65, January 30, 2009, accession number 0000743773-09-000003. (d)(3) Investment Subadvisory Agreement with World Asset Management, Inc., incorporated by reference to Registrant's Post-Effective Amendment No. 65, January 30, 2009, accession number 0000743773-09-000003. (e) Underwriting (Distribution) Agreement, incorporated by reference to Registrant's Post-Effective Amendment No. 65, January 30, 2009, accession number 0000743773-09-000003. (f) Form of Trustees' Deferred Compensation Agreement, incorporated by reference to Registrant's Post-Effective Amendment No. 65, January 30, 2009, accession number 0000743773-09-000003. (g) Custodial Agreement, incorporated by reference to Registrant's Post-Effective Amendment No. 65, January 30, 2009, accession number 0000743773-09-000003. Amended Appendix A to Custodial Agreement, incorporated by reference to Registrant's Post-Effective Amendment No. 65, January 30, 2009, accession number 0000743773-09-000003. (h)(1) Master Transfer Agency Agreement, incorporated by reference to Registrant's Post-Effective Amendment No. 65, January 30, 2009, accession number 0000743773-09-000003. Amended Schedule A to Master Transfer Agency Agreement, incorporated by reference to Registrant's Post-Effective Amendment No. 65, January 30, 2009, accession number 0000743773-09-000003. (h)(2) Servicing Agreement, incorporated by reference to Registrant's Post-Effective Amendment No. 65, January 30, 2009, accession number 0000743773-09-000003. (h)(3) Administrative Services Agreement, incorporated by reference to Registrant's Post-Effective Amendment No. 65, January 30, 2009, accession number 0000743773-09-000003. Schedule A to Administrative Services Agreement, incorporated by reference to Registrant's Post-Effective Amendment No. 70, April 27, 2011, accession number 0000743773-11-000009. (i) Legal Opinion (not applicable). (j) Other Opinions (not applicable). (k) Omitted Financial Statements (not applicable). (l) Letter regarding initial capital, incorporated by reference to Registrant's Pre-Effective Amendment No. 1, filed on July 2, 1984. (m) Plan of Distribution for Class A, incorporated by reference to Registrant's Post-Effective Amendment No. 60, September 26, 2007, accession number 0000743773-07-000039. (n) Amended and Restated Rule 18f-3 Multiple Class Plan, incorporated by reference to Registrant's Post-Effective Amendment No. 70, April 27, 2011, accession number 0000743773-11-000009. (o) Power of Attorney forms, incorporated by reference to Registrant's Post-Effective Amendment No. 70, April 27, 2011, accession number 0000743773-11-000009. (p)(1) Code of Ethics for Calvert Asset Management Company Inc., incorporated by reference to Registrant's Post-Effective Amendment No. 66, April 30, 2009, accession number 0000743773-09-000018. (p)(2) Code of Ethics for Summit Investment Partners, Inc., incorporated by reference to Registrant's Post-Effective Amendment No. 65, January 30, 2009, accession number 0000743773-09-000003. (p)(3) Code of Ethics for World Asset Management, Inc., incorporated by reference to Registrant's Post-Effective Amendment No. 65, January 30, 2009, accession number 0000743773-09-000003. Item 29. Persons Controlled by or Under Common Control with Registrant Not applicable. Item 30. Indemnification Registrant's By-Laws, Item 28(b) of this Registration Statement, provides, in summary, that officers and trustees/directors shall be indemnified by Registrant against liabilities and expenses incurred by such persons in connection with actions, suits, or proceedings arising out of their offices or duties of employment, except that no indemnification can be made to such a person if he has been adjudged liable of willful misfeasance, bad faith, gross negligence, or reckless disregard of his duties. In the absence of such an adjudication, the determination of eligibility for indemnification shall be made by independent counsel in a written opinion or by the vote of a majority of a quorum of trustees/directors who are neither "interested persons" of Registrant, as that term is defined in Section 2(a)(19) of the Investment Company Act of 1940, nor parties to the proceeding. Registrant may purchase and maintain liability insurance on behalf of any officer, trustee, director, employee or agent against any liabilities arising from such status. In this regard, Registrant will maintain a Trustees/Directors & Officers (Partners) Liability Insurance Policy with Chubb Group of Insurance Companies, 15 Mountain View Road, Warren, New Jersey 07061, providing Registrant with $10 million in trustees/directors and officers liability coverage, plus $5 million in excess trustees/directors and officers liability coverage for the independent trustees/directors only. Registrant also maintains a $13 million Investment Company Blanket Bond issued by ICI Mutual Insurance Company, P.O. Box 730, Burlington, Vermont, 05402. The Fund maintains joint coverage with the other Calvert Funds, and for the liability coverage, with the Advisor and its affiliated companies ("Calvert operating companies.") The premium and the coverage are allocated based on a method approved by the disinterested Fund trustees/directors. Item 31. Business and other Connections of Investment Adviser Name Name of Company, Principal Business and Address Capacity Barbara Krumsiek First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert Social Index Series, Inc. Calvert Impact Fund, Inc. Calvert Variable Series, Inc. Calvert World Values Fund, Inc. Calvert SAGE Fund Calvert Variable Products, Inc. Investment Companies 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer, Trustee/ Director Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer and Director Calvert Investments, Inc. Holding Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer and Director Calvert Investment Services, Inc. Shareholder Servicing Agent 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer and Director Calvert Investment Administrative Services, Inc. Service Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer and Director Calvert Investment Distributors, Inc. Broker-Dealer 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer and Director Ronald M. Wolfsheimer First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert Social Index Series, Inc. Calvert Impact Fund, Inc. Calvert Variable Series, Inc. Calvert World Values Fund, Inc. Calvert SAGE Fund Calvert Variable Products, Inc. Investment Companies 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investments, Inc. Holding Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Services, Inc. Shareholder Servicing Agent 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Administrative Services, Inc. Service Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer and Director Calvert Investment Distributors, Inc. Broker-Dealer 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer and Director William M. Tartikoff First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert Social Index Series, Inc. Calvert Impact Fund, Inc. Calvert Variable Series, Inc. Calvert World Values Fund, Inc. Calvert SAGE Fund Calvert Variable Products, Inc. Investment Companies 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investments, Inc. Holding Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Administrative Services, Inc. Service Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Services, Inc. Shareholder Servicing Agent 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Distributors, Inc. Broker-Dealer 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Susan Walker Bender Calvert Investments, Inc. Holding Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Administrative Services, Inc. Service Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Services, Inc. Shareholder Servicing Agent 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Distributors, Inc. Broker-Dealer 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert Social Index Series, Inc. Calvert Impact Fund, Inc. Calvert Variable Series, Inc. Calvert World Values Fund, Inc. Calvert SAGE Fund Calvert Variable Products, Inc. Investment Companies 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Ivy Wafford Duke Calvert Investments, Inc. Holding Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Administrative Services, Inc. Service Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Services, Inc. Shareholder Servicing Agent 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Distributors, Inc. Broker-Dealer 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert Social Index Series, Inc. Calvert Impact Fund, Inc. Calvert Variable Series, Inc. Calvert World Values Fund, Inc. Calvert SAGE Fund Calvert Variable Products, Inc. Investment Companies 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Lancelot King Calvert Investments, Inc. Holding Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Administrative Services, Inc. Service Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Services, Inc. Shareholder Servicing Agent 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Distributors, Inc. Broker-Dealer 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert Social Index Series, Inc. Calvert Impact Fund, Inc. Calvert Variable Series, Inc. Calvert World Values Fund, Inc. Calvert SAGE Fund Calvert Variable Products, Inc. Investment Companies 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Jane Maxwell Calvert Investments, Inc. Holding Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Administrative Services, Inc. Service Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Services, Inc. Shareholder Servicing Agent 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Distributors, Inc. Broker-Dealer 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert Social Index Series, Inc. Calvert Impact Fund, Inc. Calvert Variable Series, Inc. Calvert World Values Fund, Inc. Calvert SAGE Fund Calvert Variable Products, Inc. Investment Companies 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Andrew Niebler Calvert Investments, Inc. Holding Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Administrative Services, Inc. Service Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Services, Inc. Shareholder Servicing Agent 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Distributors, Inc. Broker-Dealer 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert Social Index Series, Inc. Calvert Impact Fund, Inc. Calvert Variable Series, Inc. Calvert World Values Fund, Inc. Calvert SAGE Fund Calvert Variable Products, Inc. Investment Companies 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Augusto Macedo Calvert Investments, Inc. Holding Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Administrative Services, Inc. Service Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Services, Inc. Shareholder Servicing Agent 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Distributors, Inc. Broker-Dealer 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert Social Index Series, Inc. Calvert Impact Fund, Inc. Calvert Variable Series, Inc. Calvert World Values Fund, Inc. Calvert SAGE Fund Calvert Variable Products, Inc. Investment Companies 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Catherine Roy Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer and Director First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert Social Index Series, Inc. Calvert Impact Fund, Inc. Calvert Variable Series, Inc. Calvert World Values Fund, Inc. Calvert SAGE Fund Calvert Variable Products, Inc. Investment Companies 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Bennett Freeman Calvert Investments, Inc. Holding Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Alya Kayal Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Hui Ping Ho First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert Social Index Series, Inc. Calvert Impact Fund, Inc. Calvert Variable Series, Inc. Calvert World Values Fund, Inc. Calvert SAGE Fund Calvert Variable Products, Inc. Investment Companies 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Patrick Faul Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Natalie Trunow Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer and Director First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert Social Index Series, Inc. Calvert Impact Fund, Inc. Calvert Variable Series, Inc. Calvert World Values Fund, Inc. Calvert SAGE Fund Calvert Variable Products, Inc. Investment Companies 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer James McGlynn Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer John Nichols Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Gregory Habeeb Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert Variable Series, Inc. Calvert SAGE Fund Calvert Variable Products, Inc. Investment Companies 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Michael Abramo Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Matthew Duch Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Thomas Dailey Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert Variable Series, Inc. Calvert Variable Products, Inc. Investment Companies 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Robert Enderson Calvert Investments, Inc. Holding Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Administrative Services, Inc. Service Company 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Management, Inc. Investment Advisor 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Services, Inc. Shareholder Servicing Agent 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Calvert Investment Distributors, Inc. Broker-Dealer 4550 Montgomery Avenue Bethesda, Maryland 20814 Officer Item 32.Principal Underwriters (a) Registrant's principal underwriter underwrites shares of the following investment companies other than Registrant: First Variable Rate Fund for Government Income Calvert Tax-Free Reserves Calvert Social Investment Fund Calvert Cash Reserves The Calvert Fund Calvert World Values Fund, Inc. Calvert Social Index Series, Inc. Calvert Variable Series, Inc. Calvert Impact Fund, Inc. Calvert SAGE Fund (b) Positions of Underwriter's Officers and Directors Name and Principal Business Address* Position(s) and Offices with Underwriter Position(s) and Offices with Registrant Barbara J. Krumsiek Director and Chief Executive Officer Trustee and President Ronald M. Wolfsheimer Director, Senior Vice President and Chief Financial and Administrative Officer Treasurer Craig Cloyed Director and President None William M. Tartikoff Senior Vice President and Secretary Vice President and Secretary Reginald Stanley Senior Vice President None Alison Smith Vice President None Stan Young Vice President None David Leach Vice President None Robert Enderson Vice President None Christine Teske Senior Institutional Vice President None David Rieben Vice President None Jackie Zelenko Vice President None Matthew Alsted Vice President None Geoffrey Ashton Senior Regional Vice President None Timothy O'Leary Regional Vice President None Bill Hairgrove Regional Vice President None Michael Haire Regional Vice President None Todd Dahlstrom Regional Vice President None Anthony Eames Senior Regional Vice President None Steve Himber Senior Institutional Vice President None Dave Mazza Vice President, Institutional Sales None Ben Ogbogu Regional Vice President None Jeanine L. Perkins Regional Vice President None Steve Yoon Regional Vice President None David McClellan Regional Vice President None Rachael DeCosta-Martin Regional Vice President None Scott Metz Regional Vice President None Pamela Rivers Regional Vice President None Paul Hilton Vice President None Susan Walker Bender Assistant Secretary and Assistant Vice President Assistant Secretary and Assistant Vice President Ivy Wafford Duke Assistant Secretary and Assistant Vice President Assistant Secretary and Assistant Vice President Lancelot King Assistant Secretary and Assistant Vice President Assistant Secretary and Assistant Vice President Jane Maxwell Assistant Secretary and Assistant Vice President Assistant Secretary and Assistant Vice President Andrew Niebler Assistant Secretary and Assistant Vice President Assistant Secretary and Assistant Vice President Augusto Macedo Assistant Secretary and Assistant Vice President Assistant Secretary and Assistant Vice President Edith Lillie Assistant Secretary Assistant Secretary Hui Ping Ho Assistant Treasurer Assistant Treasurer * 4550 Montgomery Avenue Bethesda, Maryland 20814 (c) Inapplicable. Item 33. Location of Accounts and Records Ronald M. Wolfsheimer, Treasurer and William M. Tartikoff, Secretary Calvert Variable Products, Inc. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 Item 34. Management Services Not Applicable Item 35.Undertakings Not Applicable SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Bethesda, and State of Maryland on the 25th day of May 2011. CALVERT VARIABLE PRODUCTS, INC. By: ** Barbara J. Krumsiek Director and Chairperson SIGNATURES Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on the 25th day of May 2011, by the following persons in the capacities indicated. Signature Title ** Barbara J. Krumsiek Director and Chairperson ** Ronald M. Wolfsheimer Treasurer ** Frank H. Blatz, Jr. Director ** Arthur J. Pugh Director ** Alice Gresham Director ** M. Charito Kruvant Director ** Cynthia H. Milligan Director ** William Lester Director **By: /s/ Lancelot A. King Lancelot A. King Executed by Lancelot A. King, Attorney-in-fact on behalf of those indicated, incorporated by reference to Registrant's Post-Effective Amendment No. 70, April 27, 2011, accession number 0000743773-11-000009. Calvert Variable Products, Inc. Post-Effective Amendment No. 73 Registration No. 002-90309 EXHIBIT INDEX Exhibit No. Description 28(d)(1) Addendum to Investment Advisory Agreement
